EXHIBIT 10.1
 
AUTOBYTEL INC.


AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN
 
Autobytel Inc. (“Company”), a Delaware corporation, hereby establishes and
adopts the following Amended and Restated 2014 Equity Incentive Plan (“Plan”).


1.           PURPOSE OF THE PLAN


The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees, directors,
officers, consultants and/or advisors who are expected to contribute to the
Company’s success and to achieve long-term objectives that will benefit
stockholders of the Company through the additional incentives inherent in the
Awards hereunder.


2.            DEFINITIONS


“Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Other Share-Based Award, Performance Award or any
other right, interest or option relating to Shares or other property (including
cash) granted pursuant to the provisions of the Plan.


“Award Agreement” means any agreement, contract or other instrument or document
evidencing any Award hereunder, whether in writing or through an electronic
medium.


“Board” means the board of directors of the Company.


“Board Approval Date” means April 14, 2016, the date the Board approved this
Plan.


“Business Combination” has the meaning set forth in Section 11.3(c).
 
“Change in Control” has the meaning set forth in Section 11.3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Committee” means the Compensation Committee of the Board or a subcommittee
thereof formed by the Compensation Committee to act as the Committee hereunder. 
The Committee must consist of no fewer than two Directors, each of whom is (i) a
“Non-Employee Director” within the meaning of Rule 16b-3 of the Exchange Act,
(ii) an “outside director” within the meaning of Section 162(m) of the Code, and
(iii) an “independent director" for purpose of the rules of the principal U.S.
national securities exchange on which the Shares are traded, to the extent
required by such rules.
 
“Company Voting Securities” has the meaning set forth in Section 11.3(b).
 
“Consultant” means any consultant or advisor who is a natural person and who
provides services to the Company or any Subsidiary, so long as such person (i)
renders bona fide services that are not in connection with the offer and sale of
the Company's securities in a capital raising transaction, (ii) does not
directly or indirectly promote or maintain a market for the Company’s
securities, and (iii) otherwise qualifies as a consultant under the applicable
rules of the Securities and Exchange Commission for registration of shares of
stock on a Form S-8 registration statement.
 
“Covered Employee” means an employee of the Company or its Subsidiaries who is a
“covered employee" within the meaning of Section 162(m) of the Code.
 
 
-1-

--------------------------------------------------------------------------------

 
 
“Director” means a non-employee member of the Board.
 
“Dividend Equivalents” has the meaning set forth in Section 12.5.
 
“Effective Date” has the meaning set forth in Section 13.13.
 
“Employee” means any employee of the Company or any Subsidiary and any
prospective employee conditioned upon, and effective not earlier than, such
person becoming an employee of the Company or any Subsidiary.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Existing Plan” means the Autobytel Inc. 2014 Equity Incentive Plan in effect
prior to this amendment and restatement.
 
“Fair Market Value” means, with respect to Shares as of any date, (i) the
closing price of the Shares as reported on the principal U.S. national
securities exchange on which the Shares are listed and traded on that date, or,
if there is no closing price on that date, then on the last preceding date on
which a closing price was reported; (ii) if the Shares are not listed on any
U.S. national securities exchange but are quoted in an inter-dealer quotation
system on a last sale basis, the final ask price of the Shares reported on the
inter-dealer quotation system for such date, or, if there is no sale on that
date, then on the last preceding date on which a sale was reported; or (iii) if
the Shares are neither listed on a U.S. national securities exchange nor quoted
on an inter-dealer quotation system on a last sale basis, the amount determined
by the Committee to be the fair market value of the Shares as determined by the
Committee in its sole discretion. The Fair Market Value of any property other
than Shares means the market value of that property determined by such methods
or procedures as may be established from time to time by the Committee.
 
“Fungible Share Ratio” means the rate at which Full-Value Awards are counted
against Plan limits as set forth in Sections 3.1(a) and 3.1(d).
 
“Full-Value Awards” means Awards other than Option and Stock Appreciation
Rights.
 
“Incumbent Directors” has the meaning set forth in Section 11.3(a).
 
“Incentive Stock Option” means an Option that when granted is intended to
qualify as an incentive stock option for purposes of Section 422 of the Code.
 
“Limitations” has the meaning set forth in Section 10.5.
 
“Non-Qualifying Transaction” has the meaning set forth in Section 11.3(c).
 
“Officer” means any officer of the Company or any Subsidiary.
 
“Option” means any right granted to a Participant under the Plan allowing that
Participant to purchase Shares at such price or prices and during such period or
periods as the Committee may determine.
 
“Other Share-Based Awards” has the meaning set forth in Section 8.1.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Parent Corporation” has the meaning set forth in Section 11.3(c).
 
“Participant” means an Employee, Officer, Director or Consultant who is selected
by the Committee to receive an Award under the Plan.
 
“Payee” has the meaning set forth in Section 13.2.
 
“Performance Award” means any Award of Performance Cash, Performance Shares or
Performance Units granted pursuant to Article 9.
 
“Performance Cash” means any cash incentives granted pursuant to Article 9
payable to the Participant upon the achievement of such performance goals as the
Committee may establish.
 
“Performance Period” means the period established by the Committee during which
any performance goals specified by the Committee with respect to a Performance
Award are to be measured.
 
“Performance Share” means any grant pursuant to Article 9 of a unit valued by
reference to a designated number of Shares, which value may be paid to the
Participant upon achievement of such performance goals as the Committee may
establish.
 
“Performance Unit” means any grant pursuant to Article 9 of a unit valued by
reference to a designated amount of cash or property other than Shares, which
value may be paid to the Participant upon achievement of such performance goals
during the Performance Period as the Committee may establish.
 
“Permitted Assignee” has the meaning set forth in Section 12.3.
 
“Plan Expiration Date” means June 19, 2024.
 
“Prior Plans” means, collectively, the Company’s 1998 Stock Option Plan, 1999
Stock Option Plan, 2000 Stock Option Plan, Amended and Restated 2001 Restricted
Stock and Option Plan, 2004 Restricted Stock and Option Plan, and 2010 Equity
Incentive Plan.
 
“Restricted Stock” means any Share issued with the restriction that the holder
may not sell, transfer, pledge or assign such Share and with such other
restrictions as the Committee, in its sole discretion, may impose, which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, as the Committee may deem appropriate.
 
“Restricted Stock Award” has the meaning set forth in Section 7.1.
 
“Restricted Stock Unit” means an Award that is valued by reference to a Share,
which value may be paid to the Participant in Shares or cash as determined by
the Committee in its sole discretion upon the satisfaction of vesting
restrictions as the Committee may establish, which restrictions may lapse
separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.
 
“Restricted Stock Unit Award” has the meaning set forth in Section 7.1
 
“SEC” has the meaning set forth in Section 13.6.
 
“Shares” means the shares of common stock of the Company, par value $0.001 per
share.
 
“Stock Appreciation Right” means the right granted to a Participant pursuant to
Article 6.
 
“Subsidiary” means any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.  Provided,
however, in the case of an Incentive Stock Option, “Subsidiary” means any
corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company if, at the relevant time each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.  For purposes of the preceding sentence, the
term “corporation” has the meaning prescribed in Section 7701(a)(3) of the Code
and the regulations thereunder.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, in each case by a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines.
 
“Surviving Corporation” has the meaning set forth in Section 11.3(c).
 
“Vesting Period” means the period of time specified by the Committee during
which vesting restrictions for an Award are applicable.
 
3.           SHARES SUBJECT TO THE PLAN
 
 3.1           Number of Shares.
 
(a)           Subject to adjustment as provided in Section 12.2, as of the
Effective Date, a maximum total of 2,315,273 Shares are authorized for grant
under the Plan, less one (1) Share for every one (1) Share that was subject to
an Option or Stock Appreciation Right granted under the Plan after December 31,
2015 and prior to the Effective Date, and one and six-tenths (1.6) Shares for
every one (1) Share that was subject to a Full-Value Award granted under the
Plan after December 31, 2015 and prior to the Effective Date.  Any Shares that
are subject to Options or Stock Appreciation Rights must be counted against this
limit as one (1) Share for every one (1) Share granted, and any Shares that are
subject to Full-Value Awards must be counted against this limit as one and
six-tenths (1.6) Shares for every one (1) Share granted.  After June 19, 2014,
no awards may be granted under any Prior Plan.
 
(b)           If (i) any Shares subject to an Award are forfeited, an Award
expires or an Award is settled for cash (in whole or in part), or (ii) after
December 31, 2013 any Shares subject to an award under the Prior Plans are
forfeited, or an award under the Prior Plans expires or is settled for cash (in
whole or in part), the Shares subject to such Award or award under the Prior
Plans will, to the extent of such forfeiture, expiration or cash settlement,
again be available for Awards under the Plan, in accordance with Section 3.1(d)
below.  In the event that withholding tax liabilities arising from an Award
other than an Option or Stock Appreciation Right or, after December 31,
2013, an award other than an option or stock appreciation right under any Prior
Plan are satisfied by the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company, the Shares so
tendered or withheld shall be added to the Shares available for Awards under the
Plan in accordance with Section 3.1(d).  Notwithstanding anything to the
contrary contained herein, the following Shares may not be added to the Shares
authorized for grant under paragraph (a) of this Section 3.1: (i) Shares
tendered by the Participant or withheld by the Company in payment of the
exercise price of an Option or after December 31, 2013, an option granted under
the Prior Plans, or to satisfy any tax withholding obligation with respect to
Options or Stock Appreciation Rights or, after December 31, 2013, options or
stock appreciation rights under the Prior Plans, (ii) Shares subject to a Stock
Appreciation Right, or after December 31, 2013, a stock appreciation right
granted under the Prior Plans that are not issued in connection with its stock
settlement on exercise thereof, and (iii) Shares reacquired by the Company on
the open market or otherwise using cash proceeds from the exercise of Options or
after December 31, 2013, options granted under the Prior Plans.
 
(c)           Substitute Awards will not reduce the Shares authorized for grant
under the Plan or the Limitations applicable to a Participant under Section
10.5, nor will Shares subject to a Substitute Award again be available for
Awards under the Plan to the extent of any forfeiture, expiration or cash
settlement as provided in paragraph (b) above.  Additionally, in the event that
a company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines has shares available under a pre-existing plan approved
by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and will not reduce the Shares authorized for grant under
the Plan; provided that Awards using such available shares may not be made after
the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and will only be made
to individuals who were not Employees or Directors prior to such acquisition or
combination.
 
(d)           Any Shares that again become available for grant pursuant to this
Section must be added back as (i) one (1) Share if such Shares were subject to
Options or Stock Appreciation Rights granted under the Plan or options or stock
appreciation rights granted under the Prior Plans, and (ii) as one and
six-tenths (1.6) Shares if such Shares were subject to Full-Value Awards granted
under the Plan or under the Prior Plans.
 
3.2          Character of Shares.  Any Shares issued hereunder may consist, in
whole or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise.
 
 
-4-

--------------------------------------------------------------------------------

 
 
3.3          Limit on Awards to Non-Employee Directors.  Notwithstanding any
other provision of the Plan to the contrary, the aggregate of the following
during any single calendar year shall not exceed $750,000: (i) the aggregate
grant date fair value (as calculated by the Company for financial accounting
purposes) of all Awards granted to any non-employee Director during such
calendar year and (ii) the sum of all cash payments to any non-employee Director
made during such calendar year.
 
4.           ELIGIBILITY AND ADMINISTRATION
 
    4.1           Eligibility.  Any Employee, Officer, Director or Consultant is
eligible to be selected as a Participant.
 
4.2          Administration.  
 
(a)           The Plan must be administered by the Committee.  The Committee has
full power and authority, subject to the provisions of the Plan and subject to
such orders or resolutions not inconsistent with the provisions of the Plan as
may from time to time be adopted by the Board, to:  (i) select the Employees,
Officers, Directors and Consultants to whom Awards may from time to time be
granted hereunder; (ii) determine the type or types of Awards to be granted to
each Participant hereunder; (iii) determine the number of Shares (or dollar
value) to be covered by each Award granted hereunder; (iv) determine the terms
and conditions, not inconsistent with the provisions of the Plan, of any Award
granted hereunder; (v) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property; (vi)
determine whether, to what extent, and under what circumstances cash, Shares,
other property and other amounts payable with respect to an Award made under the
Plan will be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent and under what
circumstances any Award will be canceled or suspended; (viii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (ix) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Committee deems desirable to
carry it into effect; (x) establish such rules and regulations and appoint such
agents as it deems appropriate for the proper administration of the Plan; (xi)
determine whether any Award, other than an Option or Stock Appreciation Right,
will have Dividend Equivalents; and (xii) make any other determination and take
any other action that the Committee deems necessary or desirable for the
administration of the Plan.
 
(b)           Decisions of the Committee are final, conclusive and binding on
all persons or entities, including the Company, any Participant, and any
Subsidiary.  Meetings and actions of the Committee are governed by, and must be
held and taken in accordance with the Company’s Bylaws and any rules adopted by
the Board not inconsistent with the Company’s Bylaws.
 
(c)           To the extent not inconsistent with applicable law, including
Section 162(m) of the Code, or the rules and regulations of the principal U.S.
national securities exchange on which the Shares are traded, the Committee may:
(i) delegate to a committee of one or more directors of the Company any of the
authority of the Committee under the Plan, including the right to grant, cancel
or suspend Awards, and (ii) authorize one or more executive officers to do one
or both of the following: (A) designate officers (other than officers subject to
Section 16 of the Exchange Act) and employees of the Company or any Subsidiary
to be recipients of Options, and (B) determine the number of such Options to be
received by those officers and employees; provided that any resolution of the
Committee authorizing such officer(s) must specify the total number of Options
such officer(s) may so award and the Committee may not authorize an officer to
designate himself or herself as a recipient of an Option.
 
5.           OPTIONS
 
5.1           Grant of Options.  Options may be granted hereunder to
Participants either alone or in addition to other Awards granted under the
Plan.  Any Option is subject to the terms and conditions of this Article and to
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee deems desirable.
 
5.2           Award Agreements.  All Options must be evidenced by a written
Award Agreement in such form and containing such terms and conditions as the
Committee determines which are not inconsistent with the provisions of the
Plan.  The terms and conditions of Options need not be the same with respect to
each Participant.  Granting an Option pursuant to the Plan does not impose any
obligation on the recipient to exercise that Option.  Any Participant who is
granted an Option pursuant to this Article may hold more than one Option granted
pursuant to the Plan at the same time.
 
5.3           Option Price.  Other than in connection with Substitute Awards,
the option price per each Share purchasable under any Option granted pursuant to
this Article must not be less than 100% of the Fair Market Value of one Share on
the date of grant of that Option; provided, however, that in the case of an
Incentive Stock Option granted to a Participant who, at the time of the grant,
owns (or is deemed to own pursuant to Section 424(d) of the Code) stock
representing more than 10% of the total combined voting power of all classes of
stock of the Company or any Subsidiary, the option price per share must be no
less than 110% of the Fair Market Value of one Share on the date of grant. 
Other than pursuant to Section 12.2, the Committee may not without the approval
of the Company's stockholders (i) lower the option price per Share of an Option
after it is granted, (ii) cancel an Option when the option price per Share
exceeds the Fair Market Value of one Share in exchange for cash or another Award
(other than in connection with a Change in Control as defined in Section 11.3),
or (iii) take any other action with respect to an Option that would be treated
as a repricing under the rules and regulations of the principal U.S. national
securities exchange on which the Shares are traded.
 
 
-5-

--------------------------------------------------------------------------------

 
 
5.4           Option Term.  The term of each Option must be fixed by the
Committee in its sole discretion; provided that no Option may be exercisable
after the expiration of seven (7) years from the date the Option is granted,
except in the event of death or disability of the Participant; provided,
however, that the term of the Option must not exceed five (5) years from the
date the Option is granted in the case of an Incentive Stock Option granted to a
Participant who, at the time of the grant, owns (or is deemed to own pursuant to
Section 424(d) of the Code) stock representing more than 10% of the total
combined voting power of all classes of stock of the Company or any Subsidiary.
 
5.5           Exercise of Options.  
 
(a)           Vested Options granted under the Plan may be exercised by the
Participant or by a Permitted Assignee thereof (or by the Participant's
executors, administrators, guardian or legal representative, as may be provided
in an Award Agreement) as to all or part of the Shares covered thereby, by
giving notice of exercise to the Company or its designated agent, specifying the
number of Shares to be purchased.  The notice of exercise must be in such form,
made in such manner, and must comply with such other requirements consistent
with the provisions of the Plan as the Committee may prescribe from time to
time.
 
(b)           Unless otherwise provided in an Award Agreement, full payment of
the purchase price must be made at the time of exercise and must be made (i) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation) valued at their then Fair Market
Value, (iii) with the consent of the Committee, by delivery of other
consideration  having a Fair Market Value on the exercise date equal to the
total purchase price, (iv) with the consent of the Committee, by withholding
Shares otherwise issuable in connection with the exercise of the Option, (v)
through any other method specified in an Award Agreement (including same-day
sales through a broker) or as authorized by the Committee, including through any
third party option administrator authorized by the Committee, or (vi) any
combination of any of the foregoing.  The notice of exercise, accompanied by
such payment, must be delivered to the Company at its principal business office
or such other office or location as the Committee may from time to time direct,
including to a third party option administrator authorized by the Committee, and
must be in such form, containing such further provisions consistent with the
provisions of the Plan, as the Committee may from time to time prescribe.  In no
event may any Option granted hereunder be exercised for a fraction of a Share.
 
(c)           Notwithstanding the foregoing, an Award Agreement may provide that
if on the last day of the term of an Option the Fair Market Value of one Share
exceeds the option price per Share, the Participant has not exercised the Option
(or a tandem Stock Appreciation Right, if applicable) and the Option has not
expired, the Option may be deemed to have been exercised by the Participant on
that day with payment made by withholding Shares otherwise issuable in
connection with the exercise of the Option.  In such event, the Company must
deliver to the Participant the number of Shares for which the Option was deemed
exercised, less the number of Shares required to be withheld for the payment of
the total purchase price and required withholding taxes; provided, however, any
fractional Share must be settled in cash.
 
5.6           Form of Settlement.  In its sole discretion, the Committee may
provide that the Shares to be issued upon an Option's exercise will be in the
form of Restricted Stock or other similar securities.
 
5.7           Incentive Stock Options.  The Committee may grant Incentive Stock
Options to any Employee of the Company or any Subsidiary, subject to the
requirements of Section 422 of the Code and the regulations thereunder.  Solely
for purposes of determining whether Shares are available for the grant of
Incentive Stock Options under the Plan, the maximum aggregate number of Shares
that may be issued pursuant to Incentive Stock Options granted under the Plan is
2,000,000 Shares, subject to adjustment as provided in Sections 3.1(a) and 12.2.
 
6.           STOCK APPRECIATION RIGHTS
 
6.1           Grant and Exercise.  The Committee may provide Stock Appreciation
Rights (i) in tandem with all or part of any Option granted under the Plan or at
any subsequent time during the term of such Option, (ii) in tandem with all or
part of any Award (other than an Option) granted under the Plan or at any
subsequent time during the term of such Award, or (iii) without regard to any
Option or other Award in each case upon such terms and conditions as the
Committee may establish in its sole discretion.
 
 
-6-

--------------------------------------------------------------------------------

 
 
6.2           Terms and Conditions.  Stock Appreciation Rights are subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
are determined from time to time by the Committee, including the following:
 
(a)           Upon the exercise of a Stock Appreciation Right, the holder has
the right to receive, for each Share for which the Stock Appreciation Right is
exercised, the excess of (i) the Fair Market Value of one Share on the date of
exercise (or such amount less than such Fair Market Value as the Committee so
determines at any time during a specified period before the date of exercise)
over (ii) the grant price of the Stock Appreciation Right.
 
(b)           The Committee may determine in its sole discretion whether payment
on exercise of a Stock Appreciation Right must be made in cash, in whole Shares
or other property, or any combination thereof.
 
(c)           The terms and conditions of Stock Appreciation Rights need not be
the same with respect to each Participant.
 
(d)           The Committee may impose such other terms and conditions on the
exercise of any Stock Appreciation Right, as it deems appropriate.  A Stock
Appreciation Right must: (i) have a grant price per Share of not less than the
Fair Market Value of one Share on the date of grant or, if applicable, on the
date of grant of an Option with respect to a Stock Appreciation Right granted in
exchange for or in tandem with, but subsequent to, the Option (subject to the
requirements of Section 409A of the Code) except in the case of Substitute
Awards or in connection with an adjustment provided in Section 12.2, and (ii)
have a term not greater than seven (7) years.
 
(e)           An Award Agreement may provide that if on the last day of the term
of a Stock Appreciation Right the Fair Market Value of one Share exceeds the
grant price per Share of the Stock Appreciation Right, the Participant has not
exercised the Stock Appreciation Right or the tandem Option (if applicable), and
the Stock Appreciation Right has not expired, the Stock Appreciation Right will
be deemed to have been exercised by the Participant on that day.  In that event,
the Company must make payment to the Participant in accordance with this
Section, reduced by the number of Shares (or cash) required for withholding
taxes; any fractional Share must be settled in cash.
 
(f)           Without the approval of the Company's stockholders, other than
pursuant to Section 12.2, the Committee may not (i) reduce the grant price of
any Stock Appreciation Right after the date of grant (ii) cancel any Stock
Appreciation Right when the grant price per Share exceeds the Fair Market Value
of one Share in exchange for cash or another Award (other than in connection
with a Change in Control as defined in Section 11.3), or (iii) take any other
action with respect to a Stock Appreciation Right that would be treated as a
repricing under the rules and regulations of the principal U.S. national
securities exchange on which the Shares are traded.
 
7.           RESTRICTED STOCK AND RESTRICTED STOCK UNITS
 
7.1           Grants.  Awards of Restricted Stock and of Restricted Stock Units
may be issued hereunder to Participants either alone or in addition to other
Awards granted under the Plan (a “Restricted Stock Award” or “Restricted Stock
Unit Award” respectively), and such Restricted Stock Awards and Restricted Stock
Unit Awards may also be available as a form of payment of Performance Awards and
other earned cash-based incentive compensation.  A Restricted Stock Award or
Restricted Stock Unit Award may be subject to vesting restrictions during the
Vesting Period as specified by the Committee.  The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Subsidiary as a condition precedent to the
issuance of Restricted Stock or Restricted Stock Units.
 
7.2           Award Agreements.  The terms of any Restricted Stock Award or
Restricted Stock Unit Award granted under the Plan must be set forth in an Award
Agreement which must contain provisions determined by the Committee and not
inconsistent with the Plan.  The terms of Restricted Stock Awards and Restricted
Stock Unit Awards need not be the same with respect to each Participant.
 
7.3           Rights of Holders of Restricted Stock and Restricted Stock
Units.  Unless otherwise provided in the Award Agreement, beginning on the date
of grant of the Restricted Stock Award and subject to execution of the Award
Agreement, the Participant will become a stockholder of the Company with respect
to all Shares subject to the Award Agreement and will have all of the rights of
a stockholder, including the right to vote those Shares and the right to receive
distributions made with respect to those Shares.  A Participant receiving a
Restricted Stock Unit Award has only those rights specifically provided for in
the Award Agreements; provided, however, in no event will the Participant
possess voting rights with respect to that Award.  Except as otherwise provided
in an Award Agreement, any Shares or any other property (other than cash)
distributed as a dividend or otherwise with respect to any Restricted Stock
Award or the number of Shares covered by a Restricted Stock Unit Award as to
which the restrictions have not yet lapsed are subject to the same restrictions
as such Restricted Stock Award or Restricted Stock Unit Award.  Notwithstanding
the provisions of this Section, cash dividends with respect to any Restricted
Stock Award and any other property (other than cash) distributed as a dividend
or otherwise with respect to any Restricted Stock Award or the number of Shares
covered by a Restricted Stock Unit Award that vests based on achievement of
performance goals will be accumulated, will be subject to restrictions and risk
of forfeiture to the same extent as the Restricted Stock or Restricted Stock
Units with respect to which that cash, Shares or other property has been
distributed and must be paid at the time such restrictions and risk of
forfeiture lapse.
 
 
-7-

--------------------------------------------------------------------------------

 
 
7.4           Issuance of Shares.  Any Restricted Stock granted under the Plan
may be evidenced in such manner as the Board may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates will be held by the Company.  Certificate or
certificates, if any, evidencing Restricted Stock must be registered in the name
of the Participant and must bear an appropriate legend referring to the
restrictions applicable to such Restricted Stock.
 
8.           OTHER SHARE-BASED AWARDS
 
8.1           Grants.  Other Awards of Shares and other Awards that are valued
in whole or in part by reference to, or are otherwise based on, Shares or other
property (“Other Share-Based Awards”), including deferred stock units, may be
granted hereunder to Participants either alone or in addition to other Awards
granted under the Plan.  Other Share-Based Awards may also be available as a
form of payment of other Awards granted under the Plan and other earned
cash-based compensation.
 
8.2           Award Agreements.  The terms of Other Share-Based Award granted
under the Plan must be set forth in an Award Agreement which must contain
provisions determined by the Committee and not inconsistent with the Plan.  The
terms of such Awards need not be the same with respect to each Participant. 
Notwithstanding the provisions of this Section, dividend equivalents and any
property (other than cash) distributed as a dividend or otherwise with respect
to the number of Shares covered by a Other Share-Based Award that vests based on
achievement of performance goals will be subject to restrictions and risk of
forfeiture to the same extent as the Shares covered by a Other Share-Based Award
with respect to which such cash, Shares or other property has been distributed.
Other Share-Based Awards may be subject to vesting restrictions during the
Vesting Period as specified by the Committee.
 
8.3          Payment.  Except as may be provided in an Award Agreement, Other
Share-Based Awards may be paid in cash, Shares, other property, or any
combination thereof, in the sole discretion of the Committee.  Other Share-Based
Awards may be paid in a lump sum or in installments or, in accordance with
procedures established by the Committee, on a deferred basis subject to the
requirements of Section 409A of the Code and the regulations thereunder.
 
8.4           Deferral of Director Fees.  Subject to the limits set forth in
Section 3.3, Directors must, if determined by the Board, receive Other
Share-Based Awards in the form of deferred stock units in lieu of all or a
portion of their annual retainer.  In addition, Directors may elect to receive
Other Share-Based Awards in the form of deferred stock units in lieu of all or a
portion of their annual and committee retainers and annual meeting fees,
provided that such election is made in accordance with the requirements of
Section 409A of the Code and the regulations thereunder and subject to the
limits set forth in Section 3.3.  The Committee may, in its absolute discretion,
establish such rules and procedures as it deems appropriate for such elections
and for the payment in deferred stock units.
 
9.           PERFORMANCE AWARDS
 
9.1           Grants.  Performance Awards in the form of Performance Cash,
Performance Shares or Performance Units, as determined by the Committee in its
sole discretion, may be granted hereunder to Participants, for no consideration
or for such minimum consideration as may be required by applicable law, either
alone or in addition to other Awards granted under the Plan.  The performance
goals to be achieved for each Performance Period will be conclusively determined
by the Committee and may be based upon the criteria set forth in Section 10.2.
 
9.2           Award Agreements.  The terms of any Performance Award granted
under the Plan must be set forth in an Award Agreement (or, if applicable, in a
resolution duly adopted by the Committee) which must contain provisions
determined by the Committee and not inconsistent with the Plan, including
whether such Awards will have Dividend Equivalents.  The terms of Performance
Awards need not be the same with respect to each Participant.
 
9.3           Terms and Conditions.  The performance criteria to be achieved
during any Performance Period and the length of the Performance Period must be
determined by the Committee upon the grant of each Performance Award; provided,
however, that a Performance Period may not be longer than five years.  The
amount of the Award to be distributed will be conclusively determined by the
Committee.
 
9.4           Payment.  Except as provided in Article 11 or as may be provided
in an Award Agreement, Performance Awards will be distributed only after the end
of the relevant Performance Period.  Performance Awards may be paid in cash,
Shares, other property, or any combination thereof, in the sole discretion of
the Committee.  Performance Awards may be paid in a lump sum or in installments
following the close of the Performance Period or, in accordance with procedures
established by the Committee, on a deferred basis subject to the requirements of
Section 409A of the Code and the regulations thereunder.
 
 
-8-

--------------------------------------------------------------------------------

 
 
10.           CODE SECTION 162(m) PROVISIONS
 
10.1           Covered Employees.  Notwithstanding any other provision of the
Plan, if the Committee determines at the time a Restricted Stock Award, a
Restricted Stock Unit Award, a Performance Award or an Other Share-Based Award
is granted to a Participant who is, or is likely to be, as of the end of the tax
year in which the Company would claim a tax deduction in connection with such
Award, a Covered Employee, then the Committee may provide that this Article 10
is applicable to that Award.
 
10.2           Performance Criteria.  If the Committee determines that a
Restricted Stock Award, a Restricted Stock Unit, a Performance Award or an Other
Share-Based Award is intended to be subject to this Article 10, the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, will be subject to the achievement of one or
more objective performance goals established by the Committee, which must be
based on the attainment of specified levels of one or any combination of the
following: net sales; revenue; revenue growth or product revenue growth;
operating income (before or after taxes); pre- or after-tax income or loss
(before or after allocation of corporate overhead and bonus); earnings or loss
per share; net income or loss (before or after taxes); return on equity; total
stockholder return; return on assets or net assets; appreciation in and/or
maintenance of the price of the Shares or any other publicly-traded securities
of the Company; market share; gross profits; earnings or losses (including
earnings or losses before taxes, before interest and taxes, or before interest,
taxes, depreciation and amortization); economic value-added models or equivalent
metrics; comparisons with various stock market indices; reductions in costs;
cash flow or cash flow per share (before or after dividends); return on capital
(including return on total capital or return on invested capital); cash flow
return on investment; improvement in or attainment of expense levels or working
capital levels, including cash, inventory and accounts receivable; operating
margin; gross margin; year-end cash; cash margin; debt reduction; stockholders
equity; operating efficiencies; market share; customer satisfaction; customer
growth; employee satisfaction; regulatory achievements (including submitting or
filing applications or other documents with regulatory authorities or receiving
approval of any such applications or other documents and passing pre-approval
inspections); strategic partnerships or transactions (including in-licensing and
out-licensing of intellectual property); establishing relationships with
commercial entities with respect to the marketing, distribution and sale of the
Company’s products (including with group purchasing organizations, distributors
and other vendors); lead supply or other supply chain achievements);
co-development, co-marketing, profit sharing, joint venture or other similar
arrangements; financial ratios (including those measuring liquidity, activity,
profitability or leverage); cost of capital or assets under management;
financing and other capital raising transactions (including sales of the
Company’s equity or debt securities); factoring transactions; sales or licenses
of the Company’s assets (including its intellectual property, whether in a
particular jurisdiction or territory or globally; or through partnering
transactions); implementation, completion or attainment of measurable objectives
with respect to research, development, manufacturing, commercialization,
products or projects, production volume levels, acquisitions and divestitures;
factoring transactions; and recruiting and maintaining personnel.  These
performance goals also may be based solely by reference to the Company’s
performance or the performance of a Subsidiary, division, business segment or
business unit of the Company, or based upon the relative performance of other
companies or upon comparisons of any of the indicators of performance relative
to other companies. Any performance goals that are financial metrics, may be
determined in accordance with U.S. Generally Accepted Accounting Principles
(“GAAP”), in accordance with accounting principles established by the
International Accounting Standards Board (“IASB Principles”), or may be adjusted
when established to include or exclude any items otherwise includable or
excludable under GAAP or under IASB Principles  The Committee may also exclude
the impact of an event or occurrence which the Committee determines should
appropriately be excluded, including (i) restructurings, discontinued
operations, items of an unusual nature or infrequency of occurrence or
non-recurring items; (ii) an event either not directly related to the operations
of the Company, Subsidiary, division, business segment or business unit or not
within the reasonable control of management; (iii) the cumulative effects of tax
or accounting changes in accordance with U.S. generally accepted accounting
principles; (iv) asset write-downs, (v) litigation or claim judgments or
settlements; (vi) acquisitions or divestitures; (vii) reorganization or change
in the corporate structure or capital structure of the Company; (ix) foreign
exchange gains and losses; (x) a change in the fiscal year of the Company; (xi)
the refinancing or repurchase of bank loans or debt securities; (xii),
unbudgeted capital expenditures; (xiii) the issuance or repurchase of equity
securities and other changes in the number of outstanding shares; (xiv)
conversion of some or all of convertible securities to common stock; (xv) any
business interruption event; or (xvi) the effect of changes in other laws or
regulatory rules affecting reported results. The Committee must set these
performance goals (and any exclusions) within the time period prescribed by, and
must otherwise comply with the requirements of, Section 162(m) of the Code and
the regulations thereunder.
 
10.3           Adjustments.  Notwithstanding any provision of the Plan (other
than Article 11), with respect to any Restricted Stock Award, Restricted Stock
Unit Award, Performance Award or Other Share-Based Award that is subject to this
Section 10, the Committee may adjust downwards, but not upwards, the amount
payable pursuant to such Award, and the Committee may not waive the achievement
of the applicable performance goals except in the case of the death or
disability of the Participant or a Change in Control of the Company.
 
10.4           Restrictions.  The Committee has the power to impose such other
restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that the Awards satisfy all requirements for “qualified
performance-based compensation" within the meaning of Section 162(m) of the Code
and the regulations thereunder.
 
10.5           Limitations on Grants to Individual Participants.  Subject to
adjustment as provided in Section 12.2, no Participant may (i) be granted
Options or Stock Appreciation Rights during any calendar year with respect to
more than 400,000 Shares and (ii) be granted Restricted Stock Awards, Restricted
Stock Unit Awards, Performance Awards and/or Other Share-Based Awards in any
calendar year that are intended to comply with the qualified performance-based
exception under Code Section 162(m) and are denominated in Shares and under
which more than 400,000 Shares may be earned for each 12 months in the
Performance Period.  In addition to the foregoing, during any calendar year no
Participant may be granted Performance Awards that are intended to comply with
the performance-based exception under Code Section 162(m) and are denominated in
cash under which more than $2,500,000 may be earned for each 12 months in the
Performance Period (together, collectively with the limitations in the preceding
sentence, the “Limitations”).  If an Award is cancelled, the cancelled Award
will continue to be counted toward the applicable Limitation (or, if denominated
in cash, toward the dollar amount in the preceding sentence).
 
 
-9-

--------------------------------------------------------------------------------

 
 
11.           CHANGE IN CONTROL PROVISIONS
 
11.1           Impact on Certain Awards.  Award Agreements may provide that in
the event of a Change in Control of the Company (as defined in Section 11.3): 
(i) Options and Stock Appreciation Rights outstanding as of the date of the
Change in Control will be cancelled and terminated without payment therefor if
the Fair Market Value of one Share as of the date of the Change in Control is
less than the per Share Option exercise price or Stock Appreciation Right grant
price, and (ii) all Performance Awards will be considered to be earned and
payable (either in full or pro rata based on the portion of the Performance
Period completed as of the date of the Change in Control), and any limitations
or other restrictions will lapse and such Performance Awards will be immediately
settled or distributed.
 
11.2           Assumption or Substitution of Certain Awards. 
 
(a)           Unless otherwise provided in an Award Agreement, in the event of a
Change in Control of the Company in which the successor company assumes or
substitutes for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award (or in which the Company
is the ultimate parent corporation and continues the Award), if a Participant’s
employment with such successor company (or the Company) or a subsidiary thereof
terminates within 24 months following such Change in Control (or such other
period set forth in the Award Agreement, including prior thereto if applicable)
and under the circumstances specified in the Award Agreement:  (i) Options and
Stock Appreciation Rights outstanding as of the date of such termination of
employment will immediately vest, become fully exercisable, and may thereafter
be exercised for 24 months (or the period of time set forth in the Award
Agreement), but in no event later than the earlier of (A) the latest date on
which the Option or Stock Appreciation Right would have expired by its original
terms or (B) the date that is seven (7) years after the original date of grant
of the Option or Stock Appreciation Right, (ii) the restrictions, limitations
and other conditions applicable to Restricted Stock and Restricted Stock Units
outstanding as of the date of such termination of employment will lapse and the
Restricted Stock and Restricted Stock Units will become free of all
restrictions, limitations and conditions and become fully vested, and (iii) the
restrictions, limitations and other conditions applicable to any Other
Share-Based Awards or any other Awards will lapse, and such Other Share-Based
Awards or such other Awards will become free of all restrictions, limitations
and conditions and become fully vested and transferable to the full extent of
the original grant.  For the purposes of this Section 11.2, an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Share-Based Award will be considered assumed or substituted for if following the
Change in Control the Award confers the right to purchase or receive, for each
Share subject to the Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award immediately prior to the
Change in Control, the consideration (whether stock, cash or other securities or
property) received in the transaction constituting a Change in Control by
holders of Shares for each Share held on the effective date of such transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award, for each Share subject thereto, will be solely common
stock of the successor company substantially equal in fair market value to the
per Share consideration received by holders of Shares in the transaction
constituting a Change in Control.  The determination of such substantial
equality of value of consideration may be made by the Committee in its sole
discretion and its determination is conclusive and binding.
 
(b)           Unless otherwise provided in an Award Agreement, in the event of a
Change in Control of the Company to the extent the successor company does not
assume or substitute for an Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award or Other Share-Based Award (or in which the
Company is the ultimate parent corporation and does not continue the Award),
then immediately prior to the Change in Control: (i) those Options and Stock
Appreciation Rights outstanding as of the date of the Change in Control that are
not assumed or substituted for (or continued) will immediately vest and become
fully exercisable, (ii) restrictions, limitations and other conditions
applicable to Restricted Stock and Restricted Stock Units that are not assumed
or substituted for (or continued) will lapse and the Restricted Stock and
Restricted Stock Units will become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions, other
limitations and other conditions applicable to any Other Share-Based Awards or
any other Awards that are not assumed or substituted for (or continued) will
lapse, and such Other Share-Based Awards or such other Awards will become free
of all restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant.
 
(c)           The Committee, in its discretion, may determine that, upon the
occurrence of a Change in Control of the Company, each Option and Stock
Appreciation Right outstanding will terminate within a specified number of days
after notice to the Participant, and/or that each Participant will receive, with
respect to each Share subject to such Option or Stock Appreciation Right, an
amount equal to the excess of the Fair Market Value of such Share immediately
prior to the occurrence of such Change in Control over the exercise price per
Share of such Option and/or Stock Appreciation Right; such amount to be payable
in cash, in one or more kinds of stock or property (including the stock or
property, if any, payable in the transaction) or in a combination thereof, as
the Committee, in its discretion, may determine.
 
 
-10-

--------------------------------------------------------------------------------

 
 
11.3           Change in Control.  For purposes of the Plan, unless otherwise
provided in an Award Agreement, “Change in Control” means the occurrence of any
one of the following events:
 
(a)           During any twenty-four (24) month period, individuals who, as of
the beginning of such period, constitute the Board (“Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
will be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board will be deemed to be an Incumbent Director;
 
(b)           Any “person” (as such term is defined in the Exchange Act and as
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company's then outstanding securities eligible to
vote for the election of the Board (“Company Voting Securities”); provided,
however, that the event described in this paragraph (b) will not be deemed to be
a Change in Control by virtue of any of the following acquisitions:  (i) by the
Company or any Subsidiary, (ii) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary, (iii) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (c), or (v) by any person of Voting Securities from the Company, if a
majority of the Incumbent Board approves in advance the acquisition of
beneficial ownership of 50% or more of Company Voting Securities by that person;
 
(c)           The consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its Subsidiaries that requires the approval of the Company's stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business
Combination:  (i) more than 50% of the total voting power of (A) the corporation
resulting from such Business Combination (“Surviving Corporation”), or (B) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (“Parent Corporation”), is represented by
Company Voting Securities that were outstanding immediately prior to such
Business Combination (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (ii) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 50%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board's
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) above is deemed to be a “Non-Qualifying
Transaction”); or
 
(d)           The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of a sale of all
or substantially all of the Company’s assets.
 
Notwithstanding the foregoing, a Change in Control will not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company will then occur.
 
12.           GENERALLY APPLICABLE PROVISIONS
 
12.1           Amendment and Termination of the Plan.  The Board may, from time
to time, alter, amend, suspend or terminate the Plan as it may deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
including the rules and regulations of the principal U.S. national securities
exchange on which the Shares are traded; provided that the Board may not amend
the Plan in any manner that would result in noncompliance with Rule 16b-3 of the
Exchange Act; and further provided that the Board may not, without the approval
of the Company's stockholders, amend the Plan to (i) increase the number of
Shares that may be the subject of Awards under the Plan (except for adjustments
pursuant to Section 12.2), (ii) expand the types of awards available under the
Plan, (iii) change the class of persons eligible to receive grants of Incentive
Stock Options or materially expand the class of persons eligible to participate
in the Plan, (iv) amend Section 5.3 or Section 6.2(f) to eliminate the
requirements relating to minimum exercise price, minimum grant price and
stockholder approval, (v) increase the maximum permissible term of any Option
specified by Section 5.4 or the maximum permissible term of a Stock Appreciation
Right specified by Section 6.2(d), or (vi) increase the limits specified in
Section 3.3 or the Limitations (except for adjustments pursuant to
Section 12.2).  Except pursuant to Section 12.2, the Board may not, without the
approval of the Company's stockholders, cancel an Option or Stock Appreciation
Right in exchange for cash when the exercise or grant price per share exceeds
the Fair Market Value of one Share or take any action with respect to an Option
or Stock Appreciation Right that would be treated as a repricing under the rules
and regulations of the principal U.S. securities exchange on which the Shares
are traded, including a reduction of the exercise price of an Option or the
grant price of a Stock Appreciation Right or the exchange of an Option or Stock
Appreciation Right for cash or another Award.  In addition, no amendments to, or
termination of, the Plan will impair the rights of a Participant in any material
respect under any Award previously granted without such Participant's consent.
 
 
-11-

--------------------------------------------------------------------------------

 
 
12.2           Adjustments.  In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property, other than a regular cash dividend), stock split,
reverse stock split, spin-off or similar transaction or other change in
corporate structure affecting the Shares or the value thereof, such adjustments
and other substitutions must be made to the Plan and to Awards as the Committee
deems equitable or appropriate taking into consideration the accounting and tax
consequences, including such adjustments in the aggregate number, class and kind
of securities that may be delivered under the Plan, the number of Shares set
forth in the Limitations contained in the first sentence of Section 10.5 (but
not the dollar amount set forth in the second sentence of Section 10.5), the
maximum number of Shares that may be issued pursuant to Incentive Stock Options
and, in the aggregate or to any Participant, in the number, class, kind and
option or exercise price of securities subject to outstanding Awards granted
under the Plan (including, if the Committee deems appropriate, the substitution
of similar options to purchase the shares of, or other awards denominated in the
shares of, another company) as the Committee may determine to be appropriate;
provided, however, that the number of Shares subject to any Award must always be
a whole number.
 
12.3           Transferability of Awards.  Except as provided below, no Award
and no Shares that have not been issued or as to which any applicable
restriction, performance or deferral period has not lapsed, may be sold,
assigned, transferred, pledged or otherwise encumbered, other than by will or
the laws of descent and distribution, and such Award may be exercised during the
life of the Participant only by the Participant or the Participant's guardian,
members of a committee for incompetent former employees, or similar persons duly
authorized by law to administer the estate or assets of former employees.  To
the extent and under such terms and conditions as determined by the Committee
and except for Incentive Stock Options, Options may be exercised and the Shares
acquired on exercise may be resold by a Participant's family member who has
acquired the Options from the Participant through a gift or a domestic relations
order (a “Permitted Assignee”).  For purposes of this Section, “family member”
includes any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Participant's household (other
than a tenant or employee), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests; provided that such Permitted Assignee will be bound by and subject to
all of the terms and conditions of the Plan and the Award Agreement relating to
the transferred Award and must execute an agreement satisfactory to the Company
evidencing such obligations; and provided further that such Participant remains
bound by the terms and conditions of the Plan.  The Company must cooperate with
any Permitted Assignee and the Company’s transfer agent in effectuating any
transfer permitted under this Section.  Options transferred for value may not be
exercised.  A transfer for value does not include: (i) a transfer under a
domestic relations order in settlement of marital property rights; or (ii) a
transfer to an entity in which more than fifty percent of the voting interests
are owned by the family members (or the Participant) in exchange for an interest
in that entity.  An Incentive Stock Option is not transferable (other than by
will or by the laws of descent and distribution) by the Participant and is
exercisable, during the lifetime of the Participant, only by the Participant.
 
12.4           Termination of Employment or Services.  The Committee must
determine and set forth in each Award Agreement whether any Awards granted in
such Award Agreement will continue to be exercisable, continue to vest or be
earned and the terms of such exercise, vesting or earning, on and after the date
that a Participant ceases to be employed by or to provide services to the
Company or any Subsidiary (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise.  The date of termination of a Participant's employment or services
will be determined by the Committee, which determination will be final.
 
12.5           Deferral; Dividend Equivalents.  The Committee is authorized to
establish procedures pursuant to which the payment of any Award may be
deferred.  Subject to the provisions of the Plan and any Award Agreement, the
recipient of an Award other than an Option or Stock Appreciation Right may, if
so determined by the Committee, be entitled to receive, currently or on a
deferred basis, amounts equivalent to cash, stock or other property dividends on
Shares (“Dividend Equivalents”) with respect to the number of Shares covered by
the Award, as determined by the Committee, in its sole discretion.  The
Committee may provide that the Dividend Equivalents (if any) will be deemed to
have been reinvested in additional Shares or otherwise reinvested and may
provide that the Dividend Equivalents are subject to the same vesting or
performance conditions as the underlying Award.  Notwithstanding the foregoing,
Dividend Equivalents distributed in connection with an Award that vests based on
the achievement of performance goals will be subject to restrictions and risk of
forfeiture to the same extent as the Award with respect to which such cash,
stock or other property has been distributed.
 
13.           MISCELLANEOUS
 
13.1           Award Agreements.  
 
(a)           Each Award Agreement must either be (i) in writing in a form
approved by the Committee and executed by the Company by an officer duly
authorized to act on its behalf, or (ii) an electronic notice in a form approved
by the Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking one or more types of
Awards as the Committee may provide; in each case and if required by the
Committee, the Award Agreement must be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require.  The Committee may authorize any officer of the Company to execute
any or all Award Agreements on behalf of the Company.  The Award Agreement must
set forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of the Plan.
 


 
-12-

--------------------------------------------------------------------------------

 
 
(b)           No Full Value Award granted on or after the Effective Date may
vest in less than one year from its date of grant.  Notwithstanding the
foregoing, up to five percent (5%) of the available Shares authorized for
issuance under the Plan as of the Effective Date (adjusted to reflect the
Fungible Share Ratio as it applies to Full Value Awards) may vest (in full or in
part) in less than one year from their date of grant (“Full Value Award 5%
Basket”).  Any Full Value Award granted under the Plan may vest in full or in
part upon death or disability of the Participant, or upon a Change in Control of
the Company, and such vesting shall not count against the Full Value Award 5%
Basket. 
 
13.2           Tax Withholding.  The Company has the right to make all payments
or distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) (any such person, a “Payee”) net of any applicable federal, state and
local taxes required to be paid or withheld (including any taxes, penalties and
interest under Section 409A of the Code) as a result of (i) the grant of any
Award, (ii) the exercise of an Option or Stock Appreciation Right, (iii) the
delivery of Shares or cash, (iv) the lapse of any restrictions in connection
with any Award, (v) the vesting of any Award, or (vi) any other event occurring
pursuant to the Plan.  The Company or any Subsidiary has the right to withhold
from wages or other amounts otherwise payable to such Payee such withholding
taxes as may be required by law, or to otherwise require the Payee to pay such
taxes, penalties and interest required to be withheld or paid by the
Participant.  If the Payee fails to make such tax payments as are required, the
Company or its Subsidiaries will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to such
Payee or to take such other action as may be necessary to satisfy such
withholding obligations.  The Committee is authorized to establish procedures
for election by Participants to satisfy such obligation for the payment of such
taxes by tendering previously acquired Shares (either actually or by
attestation, valued at their then Fair Market Value), or by directing the
Company to retain Shares (up to the Participant's minimum required tax
withholding rate or such other rate that will not cause an adverse accounting
consequence or cost) otherwise deliverable in connection with the Award.
 
13.3           Right of Discharge Reserved; Claims to Awards.  Nothing in the
Plan nor the grant of an Award hereunder confers upon any Employee, Director,
officer or Consultant the right to continue in the employment or service of the
Company or any Subsidiary or affect any right that the Company or any Subsidiary
may have to terminate the employment or service of (or to demote or to exclude
from future Awards under the Plan) any such Employee, Director, officer or
Consultant at any time for any reason.  Except as specifically provided by the
Committee, the Company will not be liable for the loss of existing or potential
profit from an Award granted in the event of termination of an employment or
other relationship.  No Employee, Director, officer or Consultant will have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Employees, Directors, officers or Consultants under
the Plan.
 
13.4           Substitute Awards.  Notwithstanding any other provision of the
Plan, the terms of Substitute Awards may vary from the terms set forth in the
Plan to the extent the Committee deems appropriate to conform, in whole or in
part, to the provisions of the awards in substitution for which they are
granted.
 
13.5           Cancellation of Award; Forfeiture of Gain.  Notwithstanding
anything to the contrary contained herein, an Award Agreement may provide that
the Award will be canceled if the Participant, without the consent of the
Company, while employed by or providing services to the Company or any
Subsidiary or after termination of such employment or service, violates a
non-competition, non-solicitation or non-disclosure covenant or agreement or
otherwise engages in activity that is in conflict with or adverse to the
interest of the Company or any Subsidiary (including conduct contributing to any
financial restatements or financial irregularities), as determined by the
Committee in its sole discretion.  The Committee may provide in an Award
Agreement that if within the time period specified in the Agreement the
Participant establishes a relationship with a competitor or engages in an
activity referred to in the preceding sentence, the Participant will forfeit any
gain realized on the vesting or exercise of the Award and must repay such gain
to the Company.
 
13.6           Stop Transfer Orders.  All certificates or book-entries for
Shares delivered under the Plan pursuant to any Award will be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission (“SEC”), any stock exchange upon which the Shares are then
listed, and any applicable federal or state securities law, and the Committee
may cause a legend or legends to be put on any such certificates or noted in the
book entries to make appropriate reference to such restrictions.
 
13.7           Nature of Payments.  All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company.  Any income or gain
realized pursuant to Awards under the Plan constitutes a special incentive
payment to the Participant and must not be taken into account, to the extent
permissible under applicable law, as compensation for purposes of any of the
employee benefit plans of the Company or any Subsidiary except as may be
determined by the Committee or by the Board or board of directors of the
applicable Subsidiary.
 
13.8           Other Plans.  Nothing contained in the Plan prevents the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.
 
13.9           Severability.  The provisions of the Plan are severable.  If any
provision of the Plan is held unlawful or otherwise invalid or unenforceable in
whole or in part by a court of competent jurisdiction or by reason of change in
a law or regulation, such provision will (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited will remain in full force and effect, and (ii) not
affect any other provision of the Plan or part thereof, each of which will
remain in full force and effect.  If the making of any payment or the provision
of any other benefit required under the Plan is held unlawful or otherwise
invalid or unenforceable by a court of competent jurisdiction, such
unlawfulness, invalidity or unenforceability will not prevent any other payment
or benefit from being made or provided under the Plan, and if the making of any
payment in full or the provision of any other benefit required under the Plan in
full would be unlawful or otherwise invalid or unenforceable, then such
unlawfulness, invalidity or unenforceability will not prevent such payment or
benefit from being made or provided in part, to the extent that it would not be
unlawful, invalid or unenforceable, and the maximum payment or benefit that
would not be unlawful, invalid or unenforceable will be made or provided under
the Plan.
 
 
-13-

--------------------------------------------------------------------------------

 
 
13.10           Construction.  As used in the Plan, the words “include” and
“including,” and variations thereof, are not terms of limitation, but rather
must be deemed to be followed by the words “without limitation.”
 
13.11           Unfunded Status of the Plan.  The Plan is intended to constitute
an “unfunded” plan for incentive compensation.  With respect to any payments not
yet made to a Participant by the Company, nothing contained herein gives any
such Participant any rights that are greater than those of a general creditor of
the Company.  In its sole discretion, the Committee may authorize the creation
of trusts or other arrangements to meet the obligations created under the Plan
to deliver the Shares or payments in lieu of or with respect to Awards
hereunder; provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.  No deferral of
compensation within the meaning of the Employee Retirement Income Security Act
of 1974 is permitted under this Plan or any Award Agreement for any Participant
that is not an executive officer or director of the Company or a Subsidiary.
 
13.12           Governing Law.  The Plan and all determinations made and actions
taken thereunder, to the extent not otherwise governed by the Code or the laws
of the United States, is governed by the laws of the State of Delaware, without
reference to principles of conflict of laws, and construed accordingly.
 
13.13           Effective Date of Plan; Termination of Plan.  The Existing Plan
will remain in full force and effect in accordance with its terms until the date
on which the stockholders approve the Plan in accordance with the Company’s
certificate of incorporation and bylaws and the rules of the principal U.S.
national securities exchange on which the Shares are traded (“Effective Date”). 
For the avoidance of doubt, the Effective Date is the date the Company’s
stockholders approve the Plan at the 2016 Annual Meeting of Stockholders.  The
Plan will become effective on the Effective Date and will be null and void and
of no effect if the foregoing approval is not obtained.  No Incentive Stock
Option may be granted under the Plan if the Plan is not approved by the
Company's stockholders within 12 months of the Board Approval Date.  Awards may
be granted under the Plan at any time after the Effective Date (or prior to the
Effective Date, as long as any such prior grants are subject to and conditioned
upon the approval of the Plan by the Company’s stockholders) and from time to
time on, or prior to, the Plan Expiration Date, on which date the Plan will
expire except as to Awards then outstanding under the Plan or the Existing
Plan. Such outstanding Awards will remain in effect until they have been
exercised or terminated, or have expired.
 
13.14           Foreign Employees and Consultants.  Awards may be granted to
Participants who are foreign nationals or employed or providing services outside
the United States, or both, on such terms and conditions different from those
applicable to Awards to Employees or Consultants providing services in the
United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy.  The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company's obligation with respect to tax equalization for
Employees or Consultants on assignments outside their home country.
 
13.15           Compliance with Section 409A of the Code.  This Plan is intended
to comply and must be administered in a manner that is intended to comply with
Section 409A of the Code and the regulations thereunder and must be construed
and interpreted in accordance with that intent.
 
(a)           To the extent that an Award or the payment, settlement or deferral
thereof is subject to Section 409A of the Code, the Award must be granted, paid,
settled or deferred in a manner that will comply with Section 409A of the Code,
including regulations or other guidance issued with respect thereto, except as
otherwise determined by the Committee.  Any provision of this Plan that would
cause the grant of an Award or the payment, settlement or deferral thereof to
fail to satisfy Section 409A of the Code must be amended to comply with Section
409A of the Code on a timely basis, which may be made on a retroactive basis, in
accordance with regulations and other guidance issued under Section 409A of the
Code and the regulations thereunder.
 
(b)           Notwithstanding any other provision of this Plan or any Award
Agreement:
 
(i)            if this Plan or any Award Agreement provides that a payment,
distribution or benefit constituting deferred compensation under Code Section
409A and the regulations thereunder will be made or provided to a Participant as
a result of an event constituting a Change in Control, such payment,
distribution or benefit will not be payable to such Participant as a result of
such event unless such event also constitutes a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5)(i), and any such payment,
distribution or benefit payable as a result of such a change in control event
must be made or provided to such Participant no later than five (5) days
following the occurrence of the change in control event.
 
(ii)            With respect to a Participant who is a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i) and the regulations
thereunder, no payment, distribution or benefit that constitutes deferred
compensation under Code Section 409A and the regulations thereunder may be made
or provided to such Participant during the 6-month period following such
Participant’s “separation from service” (within the meaning of Code
Section 409A(a)(2)(A)(i) and the regulations thereunder), to the extent
necessary in order to avoid the imposition of excise taxes.  However, if any
payment, distribution or benefit is delayed as a result of the previous
sentence, then such payment, distribution or benefit must be made or provided to
the Participant, without interest, on the first business day following the end
of such 6-month period (or such earlier date upon which such amount can be paid
without resulting in a prohibited distribution under Code Section
409A(a)(2)(B)(i) and the regulations thereunder, including as a result of the
Participant’s death).
 
 
-14-

--------------------------------------------------------------------------------

 
 
13.16           No Registration Rights; No Right to Settle in Cash.  The Company
has no obligation to register with any governmental body or organization
(including, without limitation, the SEC) any of (i) the offer or issuance of any
Award, (ii) any Shares issuable upon the exercise of any Award, or (iii) the
sale of any Shares issued upon exercise of any Award, regardless of whether the
Company in fact undertakes to register any of the foregoing.  In particular, in
the event that any of (x) any offer or issuance of any Award, (y) any Shares
issuable upon exercise of any Award, or (z) the sale of any Shares issued upon
exercise of any Award are not registered with any governmental body or
organization (including, without limitation, the SEC), the Company will not
under any circumstance be required to settle its obligations, if any, under this
Plan in cash.
 
13.17           Captions.  The captions in the Plan are for convenience of
reference only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.
 
13.18           Indemnification.  To the maximum extent permitted by applicable
law, each member of the Committee and the Board must be indemnified and held
harmless by the Company from and against: (i) any loss, cost, liability, or
expense (including attorneys' fees and costs) that may be imposed upon or
reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding (whether civil, administrative, investigative
or criminal) to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan or any
Award Agreement, and (ii) from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any such claim, action, suit, or proceeding against him or
her.  The foregoing right to indemnification is not exclusive of any other
rights to indemnification to which a member of the Committee or the Board may be
entitled under the Company’s Certificate of Incorporation, Bylaws, or agreement
or as a matter of law, or otherwise, or under any power that the Company may
have to indemnify the member or hold them harmless.
 
-15-

--------------------------------------------------------------------------------

 